ORDER
It appearing to the Court that the term of Robert B. Freiberg as a member of the Board of Bar Examiners will expire on January 1, 1984, and Mr. Freiberg having advised the Court that he does not seek reappointment to the Board, now, therefore in accordance with SDCL 16-16-3, it is
ORDERED that Lois Ann Rose of Sioux Falls, South Dakota, be and she is hereby appointed a member of the Board of Bar Examiners, effective January 1, 1984, to serve until January 1, 1987.
IT IS FURTHER ORDERED that Thomas C. Adam, now a member of said Board, be and he is hereby designated as its chairman, effective January 1, 1984.